Appeal dismissed. This action of contract was brought by the Commonwealth of Massachusetts against Sherman H. Bowles in the Superior Court. Judgment was ordered for the plaintiff in the sum of $4,330.30. The defendant appealed to this court. The case was submitted *783to tMs court without argument or brief by the defendant. The appeal must be dismissed for want of prosecution.
No argument nor brief for the defendant.
C. A. Barnes, Attorney General, J. S. Mitchell & S. Gurvitz, Assistant Attorneys General, for the plaintiff, submitted a brief.